AMENDMENT NUMBER THREE TO ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES FIXED PRICE CONTRACT Delta-T Corporation, a Virginia corporation (“Delta-T”) and NEDAK Ethanol, LLC, a Nebraska limited liability company (“NEDAK”) agree to amend the EPC Contract (as hereinafter defined). AMENDMENT RECITALS A.Delta-T and NEDAK entered into an Engineering, Procurement and Construction Services Fixed Price Contract dated August 9, 2006, and since that time have agreed to certain changes and amendments to such contract in documents alternatively entitled “Amendment,” “Contract Change Request,” “Letter of Commitment and Intent,” “Second Letter of Commitment and Intent,” together with other documents mutually reflecting the parties’ agreements to make changes to the original contract agreement. Collectively the original August 9, 2006 contract, including all agreed changes or alterations thereto as heretofore referenced shall be referred to as the “EPC Contract.” B.In 2008, Bateman and Litwin NV (“Guarantor”) executed an agreement entitled “Guarantee” with regard to the prompt and complete performance by Delta-T of all of the terms and conditions of the EPC Contract. C.Delta-T caused two separate letters of credit to be issued. The first letter of credit is designated #S1-1062-New York (“LOC 1062”) dated April 10, 2008. The second letter of credit is designated #S1-1067-New York (“LOC 1067”) originally issued May 9, 2008 in the amount of $5,500,000 million. The beneficiary of LOC 1062 was AgCountry Farm Credit Services, ACA (“AgCountry”). The beneficiary of LOC 1067 is NEDAK. D.In April 2008, NEDAK executed a promissory note in the face amount of $5,000,000 in favor of Delta-T, secured by a Deed of Trust on NEDAK real property and improvements, which note has been amended and restated in October, 2008, and partially paid and/or reduced in the amount owed thereafter. Collectively such promissory note, all amendments thereto and payments and/or credits against such note shall be referred to as the “Promissory Note.” E.NEDAK and Delta-T currently have a list of “punchlist” items of work attached hereto as Exhibit A. Certain punchlist items and work are separated from the complete and unabridged listing of punchlist work and shall be hereinafter referred to as “Excepted Punchlist Work” and delineated in Exhibit B hereto, which shall include certain presently existing urgent work, the record documents, and all work relating or pertaining to the CO2 scrubber, and RTO stack emissions issues. F.In June 2009 AgCountry drew LOC 1062 and presently retains the net proceeds therefrom, in the amount of $3,995,000 (“LOC 1062 Net Proceeds”). AMENDMENT NO. 3 - G.On June 25, 2009, Delta-T commenced certain legal action against NEDAK and AgCountry in the District Court of Douglas County, Nebraska (the “Litigation”), and obtained a temporary restraining order in which the court temporarily restrained NEDAK and AgCountry from delivering any documents or taking other steps necessary to draw upon LOC 1067 (the “TRO”). H.Prior to the events set forth in recital “G” above, NEDAK asserted liquidated damages against Delta-T (“NEDAK Liquidated Damages”). I.NEDAK also believes that it possesses numerous claims and causes of action against Delta-T and Guarantor arising in contract, tort, and for asserted violations of various Nebraska statutes, which have accrued prior to the date of this Amendment No. 3 (collectively “NEDAK Claims”). The parties hereto hereby agree that the EPC Contract shall be amended in the following respects, and the Litigation shall be resolved, all as hereinafter set forth. 1.Emissions Equipment. (a)The plant emissions related equipment includes a CO2 scrubber and RTO stack (“Emissions Equipment,” see Exhibit B). The plant must meet the state of Nebraska Department of Environmental Quality (“NDEQ”) standards and specifications for various emissions, and as set forth in the air permit issued by NDEQ, including without limitation “HAP” and “VOC” (collectively “NDEQ Standards”). The parties agree to operate the plant in accordance with Delta-T operational procedures during all emissions testing. (b)Delta-T and NEDAK shall promptly work cooperatively together to develop and implement changes, additions and/or alterations to the Emissions Equipment and operational procedures at the plant in order to meet the NDEQ Standards. (c)Upon determination of an agreed upon plan of action, Delta-T shall promptly take any and all action necessary to make all design changes, alterations, modifications and/or additions to the plant Emissions Equipment in order to assure that all of the plant operations are in complete conformance with, and pass all NDEQ Standards and testing and meet all other criteria identified in Exhibit C within the time schedule set forth in Exhibit C hereto (hereinafter collectively “Remedial Emissions Work” Exhibit C hereto). Delta T shall be responsible for any and all costs associated with the Remedial Emissions Work including all testing of the emission work once it has been constructed. 2.Letter of Credit #S1-1067 of $5,500,000. (a)Delta-T has caused the expiration date of LOC 1067 to be extended to no earlier than September 30, 2009 and in the amount of $5,500,000. Pursuant to this agreement, LOC 1067 shall be further extended as provided in paragraph 2(b) hereof. AMENDMENT NO. 3 - The parties have agreed on an interim basis to extend the hearing on the TRO to September 2, 2009 (b)Upon consummation and completion of the full execution of this agreement, on or before September 21, 2009, Delta-T shall cause LOC 1067 to be further extended to June 30, 2010 to provide complete security as set forth in this Amendment for timely completion of all Delta-T obligations undertaken in this amendment, including without limitation those relating to Emissions Work, Release of Delta-T Lien claims, and Warranty Work which initially shall be in the amount of $5,500,000 (“Extended LOC”). The Extended LOC shall meet the standards enumerated in paragraph 2(g). The failure by Delta-T to timely and fully obtain such extended LOC shall cause this entire Amendment No. 3 to become null and void, including without limitation that LOC 1067 shall have the same status as it did prior to the execution of this Amendment. The Extended LOC shall contain conditions to draw (“LOC 1067 Conditions”). The LOC 1067 Conditions shall be as hereinafter set forth in sections (c), (d), (e), (f) and (g), and shall be incorporated into the Extended LOC as conditions for drawing on such LOC. (c)(i) The first condition under which LOC 1067 may be drawn by NEDAK is upon presentation of a certificate to the confirming bank that liens have been filed against the improved real property of NEDAK by Delta-T and/or any of its subcontractors, suppliers, equipment makers, materialmen, unions/pension trusts, professional services providers or any other person or entity claiming to have a lien against the property (hereinafter all collectively “Delta-T Lien Claims”) and ten (10) business days have elapsed since the delivery to Delta-T of notice of a Delta-T Lien Claim and Delta-T has not caused the lien to be extinguished and released, see subsection (d), below. (ii) Notwithstanding subsection. (i) above, and subsection 2(d), on or before September 2, 2009, Delta-T shall hand deliver in recordable form an original fully executed partial lien release in the total amount of the final contract between Delta-T and Quality Plus Services, Inc. (“QPS”), less no more than $1,500,000. By way of example but not limitation, if the total Delta-T/QPS contract is $14,000,000, then the QPS partial lien release shall be for no less than $12,500,000 ($14,000,000 - $1,500,000 — $12,500,000). The failure by Delta-T to timely deliver the QPS Partial Lien Release to Delta-T shall, at NEDAK’s sole option, cause this entire Amendment to become null and void, including without limitation that LOC 1067 shall have the same status as it did prior to the execution of this Amendment. (iii) Effective commencing with the execution of this amendment number three, and upon receipt of recorded full and final lien releases from Delta-T, the principal amount of the Extended LOC shall be reduced by NEDAK presenting to the confirming bank a certificate that “full and final lien releases” and/or recorded “full and final satisfaction” of any existing liens have been issued to its satisfaction, provided however, that in no event shall the face amount of the Extended LOC be reduced to an amount less than AMENDMENT NO. 3 - $3,500,000 or in accordance with paragraph 2(e) and Exhibit C.A.3., notwithstanding that the Delta-T lien releases may have exceeded $2,000,000. (d)Delta-T shall obtain and record full and final lien releases and/or satisfaction of any Delta-T Lien Claims within ten (10) business days of any such lien being recorded against the NEDAK property. NEDAK shall provide Delta-T ten (10) business days notice of any failure by Delta-T to obtain full lien releases of any Delta-T Lien Claims, and Delta-T shall within such time period cause the lien to be extinguished and released. If Delta-T fails to timely obtain and record full and final lien releases of any Delta-T Lien Claims, NEDAK (or AgCountry as its assignee) shall be permitted to draw upon the Extended LOC to satisfy and/or otherwise pay actual lien claimants, upon presentation of the certificate to the confirming bank showing the amount of such liens unsatisfied as of that date, or a certificate stating that an action to foreclose a lien claiming damages (including interest, costs and fees) in an amount no less than the amount of the draw has been instituted. (e)The second condition under which the Extended LOC may be drawn by NEDAK (or AgCountry as its assignee) arises from the failure of Delta-T to completely, promptly and timely perform all of its obligations taken under paragraph 1, “Emissions Equipment” of this amendment, and all related Exhibits thereto. NEDAK shall provide Delta-T notice of any failure by Delta-T to perform its obligations taken under paragraph 1. If Delta-T fails to correct such deficiencies within ten (10) business days from the date of receipt of such notice, NEDAK (or AgCountry as its assignee) shall have the right to draw upon the Extended LOC to complete all such work and/or successfully pass all such standards and tests, and the requirements set forth in Exhibit C, upon presentation of a certificate by NEDAK stating that Delta-T has failed to comply with its obligations with respect to Emissions Equipment and/or the Remedial Emissions Work, and stating the amount it reasonably believes is required to complete such Remedial Emissions Work, which amount shall be no less than the amount of the draw, provided however that if the nature and extent of the Remedial Emissions Work reasonably requires more time than ten (10) days to accomplish, and Delta-T commences such work within such 10-day period, then Delta-T shall have such greater time to complete the work as is reasonably required, but in no event longer than thirty (30) calendar days from the date of notice by NEDAK, provided however, unless necessary equipment has been promptly ordered by Delta-T but requires more than thirty (30) days for delivery. If, but only if, Delta-T both finally and completely satisfies all terms, conditions and deadlines set forth in subparagraphs (b), (c), (d) and this subparagraph (e), then NEDAK shall submit to the confirming bank of the Extended LOC a certificate that the face amount of the Extended LOC shall be reduced to $500,000. (f)(i) The third condition under which NEDAK (or AgCountry as its assignee) may draw on the Extended LOC concerns warranty work. If the Extended LOC is reduced to $500,000 as provided in paragraph 2(e), the Extended LOC shall be extended in the face amount of $500,000. The Extended LOC shall remain in the face AMENDMENT NO. 3 - amount of $500,000 through June 30, 2010. The Extended LOC shall remain in force only through June 30, 2010 not withstanding that some warranties may still exist after such date. All Exhibit B designated punchlist work and Exhibit C emissions related work has a one-year warranty period from the date of final completion of all such work. NEDAK (or AgCountry as its assignee) may draw upon the Extended LOC during such one-year period to pay for the correction and/or replacement of all work and materials supplied by Delta-T prior to June 30, 2009, after notice and failure to cure by Delta-T in accordance with (ii) below (“Warranty Work”). Work and materials performed by Delta- T after June 30, 2009 shall also be included within the definition of Warranty Work which shall extend for one year for that specific Warranty Work from the date such work and materials have been provided and performed at the plant, but shall not be secured by the Extended LOC after June 30, 2010. NEDAK shall provide Delta-T notice of any Warranty Work required to be accomplished during such one-year periods, and Delta-T shall promptly take any and all action to correct such Warranty Work within ten (10) business days of receiving notice from NEDAK, provided however that if the nature and extent of the Warranty Work reasonably requires more time than ten (10) days to accomplish, and Delta-T commences such work within such 10-day period, then Delta-T shall have such greater time to complete the work as is reasonably required. If Delta-T fails to timely and properly perform the Warranty Work within the time period parameters after receipt of notice, NEDAK (or AgCountry as it assignee) shall have the right to draw upon the Extended LOC, upon the presentation of the certificate to the confirming bank stating that the Warranty Work has not been completed in an amount no less than the amount drawn. (ii) Within ten (10) business days of the receipt of the notice set forth in subparagraph (i) above, Delta-T may deliver to NEDAK written notice of any objection that the NEDAK requested Warranty Work does not in fact properly constitute Warranty Work (“Warranty Dispute”). Failure by Delta-T to timely provide such notice shall constitute acceptance by Delta-T that such work properly constitutes Warranty Work. Within ten (10) business days of the Delta-T written notice of Warranty Dispute, the parties shall submit such dispute to the manufacturer of the equipment or parts asserted to be subject to warranty, who shall act as the decision maker of the Warranty Dispute (“Arbitrator”). If for any reason the Arbitrator is unable or unwilling promptly to act to resolve the Warranty Dispute, the Warranty Dispute shall promptly be submitted to a large manufacturer of a substantially similar piece of equipment or part, who shall act as Arbitrator. By way of example but not limitation, if XYZ Pump Manufacturer supplied a pump which was the subject of a Warranty Dispute, if XYZ Pump Manufacturer for any reason could not promptly act as arbitrator, the Warranty Dispute would be submitted to a large and substantial manufacturer of a substantially similar pump to act as Arbitrator. The parties hereto agree to exert their best efforts to assure that any Warranty Dispute shall be resolved within thirty (30) days of issuance of notice bringing the Warranty Dispute into existence. AMENDMENT NO. 3 - (g)At all times, without any gap, LOC 1067 or the Extended LOC shall remain in full force and effect until the earlier of the date on which the full face amount of LOC 1067 or the Extended LOC has been drawn, or June 30, 2010 and confirmed upon a bank organized under the laws of the United States or a state and acceptable to NEDAK, which such acceptance shall not be reasonably withheld if such confirming bank is insured by the Federal Deposit Insurance Corporation. In the event that at any time for any reason, the Extended LOC is not in full force and effect as provided in the preceding sentence, NEDAK (or AgCountry as its assignee) may draw the full remaining face amount of the Extended LOC and retain the proceeds thereof as security for the obligations of Delta-T hereunder. Such draw may be via an “extend or pay” demand pursuant to Rule 3.09 of the International Standby Practices, 1998, known as “ISP98,” published by the International Chamber of Commerce, which may be submitted at any time prior to the expiration of the Extended LOC as then in effect. 3.Punchlist Work, Liquidated Damages and NEDAK Claims. Except as provided for in paragraph 6, NEDAK shall relieve Delta-T of all responsibility, including Warranty, for all punchlist work described in Exhibit A hereto, except for those punchlist work items designated as “Excepted Punchlist Work” set forth in Exhibit B. Delta-T shall have no further responsibility to complete punchlist work not enumerated in Exhibit B, and conversely shall have full responsibility to timely and properly complete all Exhibit B Excepted Punchlist Work. Except as provided in paragraph 6, Delta-T shall have no further responsibility or liability for any NEDAK Liquidated Damages which might otherwise have been asserted by NEDAK against Delta-T. Except as provided in paragraph 6, NEDAK fully and finally releases the NEDAK Claims. 4.LOC 1062 Proceeds. At the present time AgCountry possesses the LOC 1062 Net Proceeds, and either it or NEDAK maintain such possession. Delta-T shall have no further right, title or interest in any LOC 1062 Net Proceeds, except as provided in paragraph 6. 5.Promissory Note. All parties hereto agree that the Promissory Note shall be extinguished and of no further force and effect, except as provided in paragraph 6. Within five (5) business days of execution of this Amendment No. 3, Delta-T shall take all appropriate action and shall execute all required documents reasonably necessary to complete and record a full reconveyance and/or cancellation of any deed of trust or other security instrument currently recorded against the real property and improvements of NEDAK. AMENDMENT NO. 3 - 6.The Litigation and TRO. (a)As part of the execution of this amendatory agreement, Delta-T shall promptly dismiss, partially with prejudice and partially without prejudice and without costs the Litigation and to dissolve the TRO, in form identical to Exhibit D attached hereto. (b)Punchlist Work, NEDAK Liquidated Damages, NEDAK Claims, LOC 1062 proceeds, and the Promissory Note referenced in paragraphs 3, 4 and 5 of this amendatory agreement, and any Delta-T claim that NEDAK improperly or prematurely drew upon the Extended LOC, are hereby collectively defined as “New Causes of Action.” If, subsequent to the execution of this Amendment No. 3, either NEDAK or Delta-T commence any future action against the other party which asserts that the other party has violated any of the terms and conditions of this Amendment No. 3, any party may assert its own New Causes of Action against the other party in such dispute resolution process. If the fact finder finds in favor of any party arising from any such New Causes of Action, the fact finder may assess any damages or award it deems appropriate, notwithstanding any of the agreements, concessions, releases or compromises set forth in paragraphs 3, 4 and 5 of this amendatory agreement. 7.No Further Payments. Except as specifically provided for herein, no further payments or transfers of funds shall be made by, to or from Delta-T and NEDAK. 8.Notice. The purposes of this amendatory agreement, notice shall be deemed sufficient if provided to the following persons and/or entities by facsimile, email, hand delivery, or any form of express delivery: To: Delta-T Corporation Attn: Thomas R. McDaniel 323 Alexander Lee Parkway
